OPINION — AG — ANY PRIVATE PERSON, FIRM, CORPORATION OR ASSOCIATION WHO BREEDS OR RAISES WILDLIFE, WHETHER OR NOT SAID PERSON, FIRM, CORPORATION OR ASSOCIATION SELLS, BARTERS, OR EXCHANGES FOR CONSIDERATION THE WILDLIFE, AND WHETHER THE BREEDING OR RAISING OF SAID WILDLIFE IS DONE A PART OF THE OPERATION OF A PRIVATE ZOO, PET SHOP, OR OTHERWISE, IS REQUIRED TO SECURE A LICENSE UNDER THE PROVISIONS OF HOUSE BILL NO. 768 "OR ANY OTHER LICENSE OR PERMIT AUTHORIZED AND ISSUE PURSUANT TO THE LAWS OF THIS STATE" WHICH MAY AUTHORIZE SAID BREEDING AND RAISING. HOUSE BILL NO. 768 REQUIRES PERSONS TO BE LICENSED THEREUNDER ONLY IF THEY "BREED OR RAISE WILDLIFE"; AND THE AG IS THEREFORE OF THE OPINION THAT A ZOO OR PET SHOP HAVING OR HANDLING WILDLIFE, BUT NOR BREEDING OR RAISING SAME, IS NOT REQUIRED BY SAID ACT TO BE LICENSED.   IN THE ABSENCE OF THE FACTS EXISTING IN A PARTICULAR SITUATION, WE DO NOT EXPRESS AN OPINION AS TO WHETHER OR NOT THE KEEPING OF WILDLIFE IN CAPTIVITY, OR THE SELLING THEREOF, BY AN UNLICENSED PERSON, WOULD VIOLATE ANY OTHER LAW OF THIS STATE.   WE THINK THE WORD "WILDLIFE" AS USED IN 29 O.S. 1961 236-247 [29-236] — [29-247] AND 29 O.S. 1961 102 [29-102] MUST BE CONSTRUED AS INCLUDING ONLY SUCH ANIMALS, BIRDS, ETC. AS WERE WITHIN THE GAME LAWS OF THIS STATE AT THE TIME THE ENACTMENT OF SAID SECTIONS. (TAMED OR DOMESTICATED ANIMALS) CITE: OPINION NO. SEPTEMBER 20, 1961 — STAFFORD (RICHARD HUFF)